Name: Regulation (EEC) No 1356/73 of the Council of 15 May 1973 amending Regulation (EEC) No 1569/72 laying down special measures for colza and rape seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 141 /28 Official Journal of the European Communities 28 . 5 . 73 REGULATION (EEC) No 1356/73 OF THE COUNCIL of 15 May 1973 amending Regulation (EEC) No 1569/72 laying down special measures for colza and rape seed THE COUNCIL OF THE EUROPEAN COMMUNITY, Whereas it appears possible to correct the size of differential amounts currently applied by Italy ; whereas the application of a corrective having the effect of an increase in the intervention price appears to be a suitable measure for effecting this correction ; whereas Regulation (EEC) No 1569/72 should be amended to that effect ; HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC ) No 1569/72, the expression 'during the 1972/73 marketing year' shall be deleted ­ Article 2 Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 136/ 66/EEC (*) of 22 September 1966 on the establishment of a common organization of the market in oils and fats, as last amended by the Act ( 2 ) concerning the Conditions of Accession and the Adjustments to the Treaties , and in particular Article 36 thereof ; Having regard to the proposal from the Commission ; Whereas Council Regulation (EEC) No 1569/72 ( 3 ) of 20 July 1972 laying down special measures for colza and rape seed , amended by Regulation (EEC ) No 527/73 ( 4 ), has introduced a system of differential amounts to be levied or granted in respect of colza or rape seed which are processed or exported to third countries ; Whereas it is desirable to remove the restriction on the period of validity for the system of differential amounts ; Whereas it was agreed on 11 March 1973 to maintain a maximum variation of 2-25 % , at any given moment in the spot market rate for the currencies of certain Member States , and the said system of differential amounts may accordingly be simplified ; Whereas it should be a principle of the new system, when calculating differential amounts for the cur ­ rencies of Member States that they maintain among themselves within a maximum spread of 2-25 % to take into consideration the variation between the conversion rate applied under the Common Agri ­ cultural Policy and the central rate ; whereas in the case of the other currencies the basic should be their relation to the aforementioned currencies ; Article 2 ( 1 ) of Regulation (EEC) No 1569/72 shall be replaced by the following: ' 1 . The differential amounts shall be determined taking into account the incidence on the prices : ( a ) in respect of those Member States the currencies of which are maintained among themselves within a spread at any given moment of 2-25 % , the percentage difference between :  the conversion rate used under the Common Agricultural Policy, and  the conversion rates resulting from the central rate ; ( b ) in respect of Member States other than those referred to in ( a ), the average of the percentage differences between :  the relationship between the conversion rate used under the Common Agricultural Policy for the currency of the Member State concerned and the official parity, or, where this parity is not observed, the central rate of each of the currencies of the Member States referred to in ( a ), and (!) OJ No 172, 30 . 9 . 1966, p . 3025/66 . ( 2 ) OJ No L 73 , 27 . 3 . 1972 , p . 14 . ( :! ) OJ No L 167, 25 . 7 . 1972, p . 9 . ( 4 ) OJ No L 51 , 24 . 2 . 1973 , p . 3 . No L 141/2928 . 5 . 73 Official Journal of the European Communities  the spot market rate for the currency of the Member State in question in relation to each of the currencies of the Member States referred to in ( a), as recorded over a period to be determined.' 2 . The corrective referred to in paragraph 1 shall , insofar as is necessary, be reflected in the amounts which Italy must pay following other interventions on the internal market. 3 . The differential amounts applicable in Italy shall be corrected by the amount resulting from application of paragraph 1 .' Article 3 Article 4 The following Article shall be inserted in Regulation (EEC) No 1569/72 : 'Article 5a' This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . It shall be applicable as from the date of entry into force of the rules necessary for its implementation , laid down in accordance with Article 7 of Regulation (EEC) No 1569/72 . 1 . The intervention prices valid for the 1973/74 marketing year for products referred to in Article 1 shall be increased in Italy by a corrective equal to 1 % of the prices concerned . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 May 1973 . For the Council The President A. LAVENS